Judgment unanimously affirmed. Memorandum: Defendant contends that his conviction of rape in the first degree and sexual abuse in the first degree was against the weight of the evidence. We disagree. Although there was a sharp discrepancy between complainant’s and defendant’s testimony, credibility was a matter for the jury’s resolution (see, People v Jackson, 161 AD2d 1154). The jury’s determination must be accorded great weight and should not be disturbed unless clearly unsupported by the record (see, People v Faulk, 137 AD2d 830, 831). Upon our independent review of the conflicting testimony and inferences to be drawn from the evidence, we conclude that the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495).
Defendant further contends that he was denied a fair trial by prosecutorial misconduct during summation. Although the prosecutor impermissibly impugned the defense, bolstered his own witnesses’ testimony and in one instance interjected the integrity of his office into the case, we cannot say defendant was deprived of a fair trial (see, People v Roopchand, 107 AD2d 35, affd 65 NY2d 837).
We have reviewed defendant’s remaining contentions and *894find them to be without merit. (Appeal from judgment of Erie County Court, La Mendola, J.—rape, first degree.) Present— Denman, J. P., Boomer, Pine, Balio and Lawton, JJ.